         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


TIMOTHY SOLEK,
     Plaintiff,

       v.                                            No. 3:20-cv-01600 (VAB)

MARGARET WALLACE, et al.,
    Defendants.


                                 INITIAL REVIEW ORDER

       Timothy Solek (“Plaintiff”), is currently confined at MacDougall-Walker Correctional

Institution. He has filed a civil rights Complaint pro se under 42 U.S.C. § 1983 against Advanced

Practice Registered Nurse (“APRN”) Margaret Wallace, Dr. Ingrid Feder, Nursing Supervisor

Kara Phillips, Registered Nurse (“RN”) Beth Shaw and Registered Nurse (“RN”) Janine

Brennan. Compl., ECF No. 1 (Oct. 23, 2020). He claims that the Defendants were deliberately

indifferent to his serious medical needs from June 2019 to August 2020 during his confinement

as a sentenced inmate at Corrigan-Radgowski Correctional Institution.

       For the reasons set forth below, the Court will DISMISS the Complaint in part.

       The requests for declaratory and injunctive relief and the Fourteenth Amendment due

process claim asserted against RN Janine Brennan are DISMISSED under 28 U.S.C. §

1915A(b)(1). The Court will permit the Eighth Amendment deliberate indifference to medical

needs claims to PROCEED against APRN Margaret Wallace, Dr. Ingrid Feder, Nursing

Supervisor Kara Phillips, RN Beth Shaw and RN Janine Brennan in their individual capacities.

       By July 2, 2021, Mr. Solek shall sign and date the copy of the Complaint and

electronically file the signed and dated copy of the complaint to the Court together with a Notice

indicating that he is filing the signed complaint in compliance with this Order using the Prisoner
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 2 of 18




Electronic Filing Program at McDougall-Walker Correctional Institution under the Standing

Order on Prisoner Electronic Filing Program, ECF No. 5 (Oct. 23, 2020).

I.     BACKGROUND

       From June 17, 2019 to June 20, 2019, Mr. Solek allegedly submitted inmate request

forms seeking treatment for tinnitus in his right ear, pain in the fourth toe of his right foot and an

umbilical bulge. Compl., ECF No. 1 ¶ 1 (Oct. 23, 2020). On June 26, 2019, APRN Wallace

allegedly examined Mr. Solek and concluded that his umbilical bulge was a small reducible

umbilical hernia that was not painful on palpation. Id. ¶¶ 3-4. On July 3, 2019, Mr. Solek

allegedly sent an inmate request form to Nursing Supervisor Phillips because he had not received

the medication prescribed by APRN Wallace for his tinnitus and toe pain. Id. ¶ 11. He allegedly

received no response to the request. Id.

       On July 8, 2019, Mr. Solek allegedly sent an inmate request form to Nursing Supervisor

Phillips seeking approval for a bottom bunk pass due to symptoms of dizziness, painful hernia

and toe pain. Id. ¶ 12. On July 9, 2019, Mr. Solek allegedly learned from a nurse that his request

for a bottom bunk pass had been sent to APRN Wallace for approval. Id. ¶ 13. On July 21, 2019,

Mr. Solek allegedly sent an inmate request form to Nursing Supervisor Phillips because he had

not heard from APRN Wallace about his bottom bunk pass. Id. ¶ 14. Later that day, a nurse

allegedly informed Mr. Solek that his bottom bunk pass had been reviewed. Id. ¶ 15.

       On September 25, 2019, Mr. Solek allegedly sent an inmate request form to APRN

Wallace to find out why she had not called him back to have his hernia re-assessed. Id. ¶ 18.

APRN Wallace allegedly did not respond to the request. Id. Mr. Solek allegedly filed two

requests for health services review. Id.


                                                  2
           Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 3 of 18




         On October 3, 2019, a correctional officer allegedly observed Mr. Solek doubled over in

pain in his cell. Id. ¶ 19. After allegedly informing the officer that he was experiencing pain in

his hernia, a nurse allegedly examined Mr. Solek and stated that she would put him on the sick

call list. Id.

         On October 10, 2019, Mr. Solek allegedly filed two requests for health services review

complaining about APRN Wallace’s failure to call him to the medical department to re-assess his

hernia. Id. ¶ 20. On December 3, 2019, Mr. Solek allegedly filed appeals of both requests for

health services review because he had not received a response to either request. Id. ¶¶ 121-22.

On the same date, Mr. Solek allegedly filed two inmate request forms. Id. ¶¶ 23, 25. In the first

request, Mr. Solek allegedly sought a renewal of his bunk pass and stated that his hernia was

excruciatingly painful. Id. ¶ 23. In the second request, Mr. Solek allegedly complained about the

medical treatment provided by APRN Wallace on June 26, 2019 and noted that his hernia had

grown larger. Id. ¶ 25. On December 5, 2019, in response to both December 3, 2019 inmate

request forms, Nursing Supervisor Phillips allegedly indicated that Mr. Solek had been added to

the sick call list. Id. ¶¶ 24, 26.

         On December 6, 2019, as Mr. Solek allegedly completed his shift in the library, a

correctional officer allegedly became concerned because the left side of Mr. Solek’s face was

drooping. Id. ¶ 27. The officer allegedly thought Mr. Solek might have suffered a stroke and

contacted the medical department. Id. About an hour later, Dr. Feder allegedly assessed Mr.

Solek for a stroke and also checked Mr. Solek’s hernia. Id. ¶ 30. Dr. Feder allegedly ruled out a

stroke, prescribed Motrin, renewed Mr. Solek’s bottom bunk pass, noted that Solek’s hernia was

painful and instructed Solek to return to the medical department if he had any questions or


                                                 3
            Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 4 of 18




concerns. Id. ¶ 31.

        On March 12, 2020, Mr. Solek allegedly submitted two inmate request forms seeking

medical treatment. Id. ¶¶ 32, 34. In the first request, Mr. Solek allegedly sought to be placed on

the sick call list because his hernia had grown in size and had become much more painful and

complained that Dr. Feder had not called him back for an appointment to reassess his hernia. Id.

¶ 32. In the second request, Mr. Solek allegedly explained to Nursing Supervisor Phillips that his

hernia was extremely painful and that APRN Wallace and Dr. Feder had neglected to provide

him with medication to alleviate his painful hernia and had failed to call him back to the medical

department for a follow-up appointment. Id. ¶ 34. On March 13, 2020, in response to his first

request dated March 12, 2020, RN Shaw allegedly informed Mr. Solek that he was on the sick

call list. Id. ¶ 33. On March 20, 2020, in response to his second request dated March 12, 2020,

Nursing Supervisor Phillips allegedly informed Mr. Solek that he was on the sick call list and

asked Mr. Solek if the pain caused by his hernia would prevent him from performing his job in

the library. Id. ¶ 35.

            On March 14, 2020, RN Shaw allegedly called Mr. Solek to the medical department. Id.

¶ 37. She allegedly examined Mr. Solek and noted the pain in the area of his hernia and that he

had been prescribed 800 milligrams of Motrin to be taken three time a day. Id. Mr. Solek

allegedly reported that the prescription had been effective in alleviating his pain. Id. RN Shaw

allegedly explained that it could be dangerous to take the prescribed dosage of Motrin for longer

than seven days. Id. ¶ 38. She allegedly prescribed 200 milligrams of Motrin to be taken three to

four times a week. Id. ¶¶ 38-39. RN Shaw allegedly did not refer Mr. Solek for hernia surgery.

Id. ¶ 39.


                                                 4
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 5 of 18




        On March 21, 2020, a nurse allegedly assessed Mr. Solek in his cell and noted that his

hernia had become larger and more painful. Id. ¶¶ 41-42. She allegedly flagged Mr. Solek’s file

for hernia surgery. Id. ¶ 42.

        On March 28, 2020, Mr. Solek allegedly sent an inmate request form to Nursing

Supervisor Phillips to explain that his hernia was still painful, he had received medication that

failed to alleviate his painful condition. Id. ¶ 43. Dr. Feder, RN Shaw and APRN Wallace

allegedly had refused to refer him for surgery and prison officials had removed him from his job

in the library. Id. On April 3, 2020, Mr. Solek allegedly filed two requests for health service

review. Id. ¶¶ 45, 47. In the first request, Mr. Solek allegedly sought a long-term prescription for

pain medication and to be referred for surgical repair of his hernia Id. ¶¶ 45-46. In the second

request, Mr. Solek allegedly complained that Nursing Supervisor Phillips failed to investigate his

requests for pain medication and surgery. Id. ¶¶ 47-48. On April 5, 2020, Nursing Supervisor

Phillips allegedly informed Mr. Solek that he was on the sick call list and she was looking into

his concerns. Id. ¶ 44.

        On April 28, 2020, RN Brennan, allegedly responsible for reviewing requests for health

services review, allegedly rejected both requests of Mr. Solek’s April 3, 2020 requests because

they were untimely. Id. ¶ 50. On April 30, 2020, Mr. Solek allegedly sent two inmate request

forms to RN Brennan. Id. ¶¶ 55, 57. In the first request, Mr. Solek allegedly stated that RN

Brennan had improperly rejected his April 3, 2020 request for health services review. Id. ¶ 55. In

the second request, Mr. Solek allegedly complained that Dr. Feder, RN Shaw and APRN

Wallace had refused to prescribe him long-term pain medication or schedule him for surgery. Id.

¶ 57.


                                                 5
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 6 of 18




       On May 3, 2020, Mr. Solek allegedly filed a request for health services review. Id. ¶ 63.

On May 5, 2020, RN Brennan allegedly responded to both requests dated April 30, 2020. Id. ¶¶

56, 58. In response to the first request, Brennan allegedly informed Mr. Solek that there was a

new version of Administrative Directive 8.9 governing administrative remedies for inmate

health-related issues. Id. ¶ 56. In response to the second request, Brennan allegedly instructed

Mr. Solek to attempt to informally resolve his need for medical treatment by sending requests to

Dr. Feder and Nurses Shaw and Wallace. Id. ¶¶ 58-60. Brennan allegedly provided a further

response indicating that she could uphold Mr. Solek’s request if all that Mr. Solek wanted was to

be approved for hernia surgery. Id. ¶¶ 60-61. She allegedly informed Mr. Solek, however, that

the surgery would not take place for quite a while because of the COVID-19 pandemic. Id.

       On May 5, 2020, Mr. Solek allegedly sent a request to the medical department seeking a

new pass for bottom bunk and informed the department about his medical issues. Id. ¶ 66. On

May 6, 2020, Mr. Solek allegedly received response to the request indicating that he was on the

sick call list. Id. ¶ 67. On May 11, 2020, Mr. Solek allegedly filed two requests for health

services review. Id. ¶¶ 69, 72. In the first request, he allegedly complained that Dr. Feder, RN

Shaw and APRN Wallace had refused to prescribe him long-term pain medication or schedule

him for surgery and RN Brennan kept denying his requests for health services review. Id. ¶ 69. In

the second request, Mr. Solek allegedly complained that RN Brennan had failed to properly

process his requests for health services review. Id. ¶ 72.

       On May 17, 2020, a nurse allegedly examined Mr. Solek. Id. ¶ 68. During the

examination, the nurse allegedly instructed Mr. Solek on how to manage the hernia. Id.

       On May 18, 2020, Mr. Solek allegedly sent an inmate request form to RN Brennan to


                                                 6
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 7 of 18




find out if she had received both his requests for Health Services Review dated May 11, 2020. Id.

¶ 72. On May 20, 2020, RN Brennan allegedly indicated that his hernia surgery was an elective

procedure and could not be scheduled until he was examined by a physician; the wait for surgery

was over a year; Mr. Solek was scheduled to see a physician soon; and that he should speak to

the physician about what medication/treatment might be necessary as he waited to undergo the

surgical procedure to correct his hernia. Id. ¶ 73. RN Brennan also allegedly indicated that the

May 11, 2020 request for health services review addressed to her conduct would be returned to

him because he had had made no attempt to informally resolve. Id. Later that day, Mr. Solek

allegedly sent an inmate request form to RN Brennan asking why the request for health services

review that was addressed to improper conduct had been rejected. Id. ¶ 74.

        On May 21, 2020, RN Brennan allegedly upheld the first May 11, 2020 request for health

services review and indicated that Mr. Solek would be scheduled to see a physician or doctor. Id.

¶ 70. On May 22, 2020, a nurse allegedly formally rejected the second May 11, 2020 request for

health services review because Mr. Solek had not attached a staff member response

demonstrating his attempt to informally resolve the matter. Id. ¶ 73. On May 26, 2020, Mr. Solek

allegedly wrote to a nurse asking her to renew his bottom bunk and bottom tier passes and to

provide him with pain medication and an abdominal binder. Id. ¶ 77. On May 27, 2020, a

medical provider allegedly informed Mr. Solek that he had been approved for both a bottom

bunk pass and bottom tier pass and that the passes would remain in effect until May 19, 2021. Id.

¶ 78.

        On June 1, 2020, Mr. Solek allegedly sent an inmate request form to a nurse informing

her that Dr. Feder, RN Shaw and APRN Wallace had refused to prescribe him long-term pain


                                                7
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 8 of 18




medication or schedule him for surgery and asked the nurse to schedule him for hernia surgery

and to prescribe medication to treat his severe abdominal pain. Id. ¶ 81. On June 3, 2020, Dr.

Feder allegedly responded to the request and indicated that the severity of an umbilical hernia

was diagnosed by physical examination, Mr. Solek’s umbilical hernia was not the type of hernia

that required emergency surgery because it had not become “incarcerated,” and that an MRI, x-

ray, ultrasound was unnecessary to further diagnose his hernia. Id. ¶ 82.

       On June 3, 2020, a nurse allegedly filed a request with the Utilization Review Committee

(“URC”) for approval of a referral of Mr. Solek to a surgeon for a consultation regarding a

procedure to correct his umbilical hernia and for approval of the surgical procedure. Id. at 31. On

June 6, 2020, Mr. Solek allegedly asked a nurse to discontinue his prescription for Neurontin and

sought a prescription for a stronger pain medication. Id. ¶ 84. The nurse allegedly noted that Mr.

Solek was scheduled to see a provider and that the plan was to monitor his medication per

protocol. Id.

       On June 10, 2020, a nurse allegedly examined Mr. Solek in response to his complaints of

abdominal pain caused by his umbilical hernia and in response to his complaint of pain in his left

leg and noted that he was awaiting an abdominal CT scan and a surgical consultation if deemed

appropriate. Id. ¶¶ 91-93. The nurse allegedly recommended that Mr. Solek be provided with an

abdominal binder. Id. ¶ 93.

       On June 11, 2020, RN Brennan allegedly responded to Mr. Solek’s May 20, 2020 inmate

request form. Id. ¶ 75. She allegedly asked Mr. Solek to watch his tone because it might be

perceived as a threat and instructed him not to refer to her as Augusto. Id.

       On June 11, 2020, in response to a June 7, 2020 inmate request from Mr. Solek, RN


                                                 8
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 9 of 18




Brennan allegedly indicated that she would send him copies of the responses to his May 11, 2020

requests for health services review and that he could not appeal one of the responses because it

had been rejected for failing to attach evidence of an attempt to informally resolve it. Id. ¶ 86.

       On June 17, 2020, Mr. Solek allegedly filed an appeal of the May 3, 2020 request for

health services review because he had received no response to it. Id. ¶ 64. He allegedly did not

receive a response to the appeal. Id. ¶ 65.

       On June 19, 2020, Mr. Solek allegedly filed a request for health services review

challenging Dr. Feder’s response to one of his June 1, 2020 inmate requests because she

indicated that his umbilical hernia was not a serious condition that required immediate surgery

even though she had not examined him in a year. Id. ¶¶ 100-03. Mr. Solek allegedly also

complained that Dr. Feder had refused to offer him stronger medication in response to his request

to discontinue his prescription for Neurontin because it was not effective in alleviating his

abdominal pain. Id. On June 23, 2020, Mr. Solek allegedly submitted an inmate request to RN

Brennan claiming that RN Shaw and APRN Wallace had “exhibited poor medical practice which

had left [him] in extreme pain.” Id. ¶ 104. On June 9, 2020, RN Brennan allegedly informed Mr.

Solek that he had been referred for a consultation with a physician at UCONN to determine his

need for surgery to correct his umbilical hernia. Id. ¶ 106.

       On June 23, 2020, Mr. Solek allegedly sent a request to Dr. Feder complaining that his

hernia was painful and was affecting his daily activities. Id. ¶¶ 108-10. On August 21, 2020, the

Utilization Review Committee allegedly granted the request for approval of a referral of Mr.

Solek to a surgeon for a consultation regarding a procedure to correct his hernia and the request

for approval of the surgical procedure. Id. at 31.


                                                 9
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 10 of 18




II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’” (quoting 28 U.S.C. § 1915A)). This standard

of review “applies to all civil complaints brought by prisoners against governmental officials or

entities regardless of whether the prisoner has paid a filing fee.” Shakur v. Selsky, 391 F.3d 106,

112 (2d Cir. 2004) (internal quotation marks and alterations omitted).

       Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.

8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Id. at 555, 570. A claim is

facially plausible if “the plaintiff pleads factual content that allows the court to draw the


                                                  10
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 11 of 18




reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

         Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

         Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

III.   DISCUSSION

       As an initial matter, Federal Rule of Civil Procedure 11(a) requires that “[e]very

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney's name—or by a party personally if the party is unrepresented.” Id. But the Complaint

does not include Mr. Solek’s signature. Thus, the Complaint is subject to dismissal for failure to

comply with Rule 11(a).

       Mr. Solek claims that all Defendants were deliberately indifferent to his serious medical

needs and that Defendants Brennan and Phillips denied him due process in failing to properly


                                                 11
            Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 12 of 18




process his inmate request forms and requests for health services review, and appeals of those

requests. Mr. Solek seeks injunctive and declaratory relief from the Defendants in their official

capacities and compensatory damages from the Defendants in their individual capacities. Compl.

at 33.

         The Court will address each of these issues in turn.

         A.      Official Capacity Claims – Declaratory Relief

         Under the doctrine of Ex parte Young, 209 U.S. 123 (1908), a plaintiff may seek

prospective injunctive and declaratory relief to address an ongoing or continuing violation of

federal law or a threat of a violation of federal law in the future. See In re Deposit Ins.

Agency, 482 F.3d 612, 618 (2d Cir. 2007); Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000).

The Eleventh Amendment of the U.S. Constitution, however, “does not permit judgments against

state officers declaring that they violated federal law in the past.” Puerto Rico Aqueduct and

Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993); Green v. Mansour, 474 U.S. 64,

68 (1985) (“We have refused to extend the reasoning of Young . . . to claims for retrospective

relief”).

         Mr. Solek nevertheless seeks a declaration that the Defendants engaged in conduct that

violated his federal constitutional rights under the Eighth and Fourteenth Amendment rights.

Under the prevailing caselaw cited above, his claim for declaratory relief for any past harm is

barred by the Eleventh Amendment.

         Accordingly, Mr. Solek’s requests for declaratory relief will be dismissed. See 28 U.S.C.

§ 1915A(b)(1).

         B.      Official Capacity Claims – Injunctive Relief


                                                 12
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 13 of 18




       While the Eleventh Amendment does not pose an insurmountable barrier to prospective

injunctive or declaratory relief, an inmate’s requests for prospective injunctive relief from

correctional officers or officials in connection with conditions of confinement at a particular

correctional institution become moot when the inmate is discharged from that institution,

is transferred to a different institution, has been released from prison or has received the relief

requested. See Shepherd v. Goord, 662 F.3d 603, 610 (2d Cir. 2011) (“In this circuit, an inmate’s

transfer from a prison facility generally moots claims for declaratory and injunctive relief.”

(citation and internal quotation marks omitted)); Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d

Cir. 1983) (“The hallmark of a moot case or controversy is that the relief sought can no longer be

given or is no longer needed”).

       Mr. Solek seeks an injunction directing the Defendants “to no longer commit these same

acts again, [to] correct any mistakes first discovered properly, [to] properly process all

grievances even against fellow employees, and [to] report any misconduct by employees.”

Compl. at 33. When he filed this lawsuit, Mr. Solek had been in custody at MacDougall-Walker

and currently remains at MacDougall-Walker. Because Mr. Solek is no longer confined at

Corrigan-Radgowski, his requests seeking injunctive relief in the form of orders directing the

Defendants, employees at Corrigan-Radgowski, to refrain from prior unspecified behavior, to

process grievances and to report the misconduct of other employees at Corrigan-Radgowski, do

not constitute requests to remedy ongoing violations of his rights.

       Accordingly, Mr. Solek’s requests for injunctive relief against correctional officials at

Corrigan-Radgowski will be dismissed as moot. See 28 U.S.C. § 1915A(b)(1).

       C.      Individual Capacity Claims – Fourteenth Amendment Due Process


                                                 13
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 14 of 18




       Inmates have no constitutional entitlement to grievance procedures, to receive a response

to a grievance, or to have a grievance processed properly. See Riddick v. Semple, 731 F. App'x

11, 13 (2d Cir. 2018) (summary order) (claim relating to grievance procedures “confuse[d] a

state-created procedural entitlement with a constitutional right;” “neither state policies nor ‘state

statutes . . . create federally protected due process entitlements to specific state-mandated

procedures’ ” (quoting Holcomb v. Lykens, 337 F.3d 217, 224 (2d Cir. 2003))); Brown v.

Graham, 470 F. App'x 11, 13 (2d Cir. 2012) (summary order) (“Brown’s argument that he has a

federally-protected liberty interest in the state’s compliance with its own prison grievance

procedures is meritless.” (citing Holcomb, 337 F.3d at 224)); Kalican v. Dzurenda, No. 3:12-cv-

1009 (SRU), 2015 WL 1806561, at *6 (D. Conn. Apr. 21, 2015) (finding plaintiff had “no

constitutional entitlement to receive responses to his grievances”).

       Mr. Solek alleges that RN Brennan, in her role as a reviewer of requests for health

services review, and Nursing Supervisor Phillips failed to properly and/or timely process his

inmate requests and requests for health services review in accordance with State of Connecticut

Administrative Directive 8.9. He contends that the failure to properly process medical requests

and grievances violated his right to due proves under the Fourteenth Amendment. These

allegations, however, fail to state a viable claim. See Garcia v. Semple, et al., No. 3:18-cv-1226

(SRU), 2019 WL 5597771, at *15 (D. Conn. Oct. 30, 2019) (finding that “allegations that a

prison official violated the procedures set forth in a state’s administrative remedy program that is

applicable to prisoner grievances do not state a claim of a violation of an inmate’s constitutional

rights,” and collecting cases).

       Accordingly, the Fourteenth Amendment due process claims asserted against Nursing


                                                 14
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 15 of 18




Supervisor Phillips and RN Brennan will be dismissed. See 28 U.S.C. § 1915A(b)(1).

       D.      Individual Capacity Claims – Eighth Amendment Deliberate Indifference

       In Estelle v Gamble, the Supreme Court held that the Eighth Amendment prohibits

“deliberate indifference to serious medical needs of prisoners.” 429 U.S. 97 at 104 (1976).

Deliberate indifference may not only be exhibited “by prison doctors in their response to the

prisoner's needs” or “by prison guards in intentionally denying or delaying access to

medical care or intentionally interfering with the treatment once prescribed.” Id. at 104-05.

       To state an Eighth Amendment deliberate indifference claim, an inmate must meet two

elements. The first element requires the inmate to allege facts that demonstrate that his medical

need or condition is objectively serious. See Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)

(a serious medical need contemplates “a condition of urgency” such as “one that may produce

death, degeneration, or extreme pain”). In determining whether a condition is serious, the court

considers whether “a reasonable doctor or patient would find [it] important and worthy of

comment,” whether the condition “significantly affects an individual’s daily activities,” and

whether it causes “chronic and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d

Cir. 1998) (internal quotation marks omitted).

       To meet the second element of an Eighth Amendment deliberate indifference claim

involving a medical condition, an inmate must allege that the official acted with the requisite

mens rea, that is, that the prison official or medical provider was actually aware that his actions

or inactions would create a substantial risk of serious harm to the inmate. See Hill, 657 F.3d at

122. Mere negligent conduct, however, does not constitute deliberate indifference. Id. at 123

(“‘[A] complaint that a physician has been negligent in diagnosing or treating a medical


                                                 15
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 16 of 18




condition does not state a valid claim of medical mistreatment under the Eighth Amendment.’”

(quoting Estelle, 429 U.S. at 106)). Nor does a difference of opinion between a medical provider

and an inmate regarding a diagnosis or appropriate medical treatment. Chance, 143 F.3d at 703.

               1.      Objective Component

       Mr. Solek alleges that his umbilical hernia caused him to experience chronic pain and

that the pain worsened during the year before he underwent a surgical procedure to correct the

condition. He contends that the painful condition interfered with his daily activities. These

allegations are sufficient to meet the objective component of the Eighth Amendment standard.

See, e.g., Jenkins v. Trachtman, No. 9:17-CV-0126, 2017 WL 7163935, at *3 (N.D.N.Y. Dec.

22, 2017) (acknowledging that not all hernias rise to the level of a serious medical condition but

concluding that plaintiff’s hernia, which required surgery and caused him pain, constituted

serious medical need under Eighth Amendment); Byng v. Wright, No. 09-CV-9924(PKC)(JCF),

2012 WL 967430, at *11 (S.D.N.Y. Mar. 20, 2012) (finding chronic pain during nine-month

delay of surgery for hernia sufficient to support assumption that inmate suffered

from serious medical condition on motion to dismiss); Pine v. Seally, No. 9:09-CV-1198

(DNH/ATB), 2011 WL 856426, at *7 (N.D.N.Y. Feb. 4, 2011) (finding alleged hernia condition

and pain satisfied objective prong of deliberate indifference claim); Scaccia v. Cty. of Onondaga,

No. 5:07-CV-0207 (GTS/GJD), 2009 WL 4985683, at *6-7 (N.D.N.Y. Dec. 15, 2009) (same).

               2.      Subjective Component

       Mr. Solek also alleges that over a fourteen-month period, he filed multiple inmate

requests and medical grievances seeking medication to alleviate his painful hernia condition and

seeking to be referred for a consultation with a surgeon to determine whether he required a


                                                16
        Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 17 of 18




procedure to correct his condition. The Defendants allegedly either failed to respond to his

requests or failed to prescribe or provide him with medication to treat and relieve the pain caused

by his umbilical hernia. Additionally, the Defendants allegedly made no effort to facilitate the

timely scheduling of a surgical consultation. At this stage of the case, these factual allegations

are sufficient to state a claim that Defendants were aware of his serious medical condition were

deliberately indifferent to his painful and worsening condition. See Spavone v. New York State

Dep't of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013) (defendants “need only be aware of the

risk of harm, not intend harm . . . [a]nd awareness may be proven from the very fact that the risk

was obvious.” (internal quotation marks and citations omitted)); Salahuddin v. Goord, 467 F.3d

263, 280 (2d Cir. 2006) (“The reckless official need not desire to cause such harm or be aware

that such harm will surely or almost certainly result. Rather, proof of awareness of a substantial

risk of the harm suffices.”).

       Accordingly, this Eighth Amendment claim will proceed against the Defendants in their

individual capacities.

                                             ORDERS

       The Court enters the following orders:

       (1)     The requests for declaratory and injunctive relief, and the Fourteenth Amendment

due process claim asserted against RN Janine Brennan are DISMISSED under 28 U.S.C. §

1915A(b)(1). The Court will permit the Eighth Amendment deliberate indifference to medical

needs claims to PROCEED against APRN Margaret Wallace, Dr. Ingrid Feder, Nursing

Supervisor Kara Phillips, RN Beth Shaw and RN Janine Brennan in their individual capacities.

       (2)     Before entering an order directing the Clerk of Court to serve the complaint on the


                                                 17
         Case 3:20-cv-01600-VAB Document 10 Filed 05/28/21 Page 18 of 18




Defendants in their individual capacities and an order directing the Defendants to respond to the

complaint, Mr. Solek must submit a signed copy of the complaint. The Clerk of Court is directed

to mail a copy of the Complaint, ECF No. 1, a copy of this Order and a copy of the Standing

Order Prisoner Electronic Filing Program, ECF No. 5, to Mr. Solek at his address on file with the

Court.

         By July 2, 2021, Mr. Solek shall sign and date the copy of the Complaint and

electronically file the signed and dated copy of the complaint to the Court together with a Notice

indicating that he is filing the signed complaint in compliance with this Order using the Prisoner

Electronic Filing Program at McDougall-Walker Correctional Institution pursuant to the

Standing Order on Prisoner Electronic Filing Program, ECF No. 5.

         If Mr. Solek fails to return the Complaint, including his signature and the date on which

he signed the complaint, by July 2, 2021, the Court will dismiss the case under Rule 41(b) for

Mr. Solek’s failure to comply with an order of the Court and the Federal Rules of Civil

Procedure. Fed. R. Civ. P. 41(b). If Mr. Solek returns the signed and dated complaint by July 2,

2021, the Court will enter an order for service of the Complaint as well as a scheduling order

setting forth deadlines for filing a response to the complaint, conducting discovery and filing

summary judgment motions.

         SO ORDERED at Bridgeport, Connecticut this 28th day of May, 2021.

                                              _/s/ Victor A. Bolden____________
                                              VICTOR A. BOLDEN
                                              UNITED STATES DISTRICT JUDGE




                                                 18
